
	

115 HR 306 : Energy Efficient Government Technology Act
U.S. House of Representatives
2017-01-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS1st Session
		H. R. 306
		IN THE SENATE OF THE UNITED STATES
		January 11, 2017Received; read twice and referred to the Committee on Energy and Natural ResourcesAN ACT
		To amend the Energy Independence and Security Act of 2007 to promote energy efficiency via
			 information and computing technologies, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Energy Efficient Government Technology Act. 2.Energy-efficient and energy-saving information technologies (a)In generalSubtitle C of title V of the Energy Independence and Security Act of 2007 (Public Law 110–140; 121 Stat. 1661) is amended by adding at the end the following:
				
					530.Energy-efficient and energy-saving information technologies
 (a)DefinitionsIn this section: (1)DirectorThe term Director means the Director of the Office of Management and Budget.
 (2)Information technologyThe term information technology has the meaning given that term in section 11101 of title 40, United States Code. (b)Development of implementation strategyNot later than 1 year after the date of enactment of this section, each Federal agency shall coordinate with the Director, the Secretary, and the Administrator of the Environmental Protection Agency to develop an implementation strategy (that includes best practices and measurement and verification techniques) for the maintenance, purchase, and use by the Federal agency of energy-efficient and energy-saving information technologies, taking into consideration the performance goals established under subsection (d).
 (c)AdministrationIn developing an implementation strategy under subsection (b), each Federal agency shall consider— (1)advanced metering infrastructure;
 (2)energy-efficient data center strategies and methods of increasing asset and infrastructure utilization;
 (3)advanced power management tools; (4)building information modeling, including building energy management;
 (5)secure telework and travel substitution tools; and (6)mechanisms to ensure that the agency realizes the energy cost savings brought about through increased efficiency and utilization.
							(d)Performance goals
 (1)In generalNot later than 180 days after the date of enactment of this section, the Director, in consultation with the Secretary, shall establish performance goals for evaluating the efforts of Federal agencies in improving the maintenance, purchase, and use of energy-efficient and energy-saving information technology.
 (2)Best practicesThe Chief Information Officers Council established under section 3603 of title 44, United States Code, shall recommend best practices for the attainment of the performance goals, which shall include Federal agency consideration of, to the extent applicable by law, the use of—
 (A)energy savings performance contracting; and (B)utility energy services contracting.
								(e)Reports
 (1)Agency reportsEach Federal agency shall include in the report of the agency under section 527 a description of the efforts and results of the agency under this section.
 (2)OMB government efficiency reports and scorecardsEffective beginning not later than October 1, 2017, the Director shall include in the annual report and scorecard of the Director required under section 528 a description of the efforts and results of Federal agencies under this section..
 (b)Conforming amendmentThe table of contents for the Energy Independence and Security Act of 2007 is amended by adding after the item relating to section 529 the following:
				
					
						Sec. 530. Energy-efficient and energy-saving information technologies..
 3.Energy efficient data centersSection 453 of the Energy Independence and Security Act of 2007 (42 U.S.C. 17112) is amended— (1)in subsection (b)—
 (A)in paragraph (2)(D)(iv), by striking determined by the organization and inserting proposed by the stakeholders; and (B)by striking paragraph (3); and
 (2)by striking subsections (c) through (g) and inserting the following:  (c)Stakeholder involvementThe Secretary and the Administrator shall carry out subsection (b) in collaboration with information technology industry and other key stakeholders, with the goal of producing results that accurately reflect the most relevant and useful information. In such collaboration, the Secretary and the Administrator shall pay particular attention to organizations that—
 (1)have members with expertise in energy efficiency and in the development, operation, and functionality of data centers, information technology equipment, and software, such as representatives of hardware manufacturers, data center operators, and facility managers;
 (2)obtain and address input from Department of Energy National Laboratories or any college, university, research institution, industry association, company, or public interest group with applicable expertise;
 (3)follow— (A)commonly accepted procedures for the development of specifications; and
 (B)accredited standards development processes; and (4)have a mission to promote energy efficiency for data centers and information technology.
 (d)Measurements and SpecificationsThe Secretary and the Administrator shall consider and assess the adequacy of the specifications, measurements, best practices, and benchmarks described in subsection (b) for use by the Federal Energy Management Program, the Energy Star Program, and other efficiency programs of the Department of Energy or the Environmental Protection Agency.
 (e)StudyThe Secretary, in collaboration with the Administrator, shall, not later than 18 months after the date of enactment of the Energy Efficient Government Technology Act, make available to the public an update to the Report to Congress on Server and Data Center Energy Efficiency published on August 2, 2007, under section 1 of Public Law 109–431 (120 Stat. 2920), that provides—
 (1)a comparison and gap analysis of the estimates and projections contained in the original report with new data regarding the period from 2008 through 2015;
 (2)an analysis considering the impact of information technologies, including virtualization and cloud computing, in the public and private sectors;
 (3)an evaluation of the impact of the combination of cloud platforms, mobile devices, social media, and big data on data center energy usage;
 (4)an evaluation of water usage in data centers and recommendations for reductions in such water usage; and
 (5)updated projections and recommendations for best practices through fiscal year 2020. (f)Data center energy practitioner programThe Secretary, in collaboration with key stakeholders and the Director of the Office of Management and Budget, shall maintain a data center energy practitioner program that leads to the certification of energy practitioners qualified to evaluate the energy usage and efficiency opportunities in Federal data centers. Each Federal agency shall consider having the data centers of the agency evaluated every 4 years, in accordance with section 543(f) of the National Energy Conservation Policy Act, by energy practitioners certified pursuant to such program.
 (g)Open data initiativeThe Secretary, in collaboration with key stakeholders and the Office of Management and Budget, shall establish an open data initiative for Federal data center energy usage data, with the purpose of making such data available and accessible in a manner that encourages further data center innovation, optimization, and consolidation. In establishing the initiative, the Secretary shall consider the use of the online Data Center Maturity Model.
 (h)International specifications and metricsThe Secretary, in collaboration with key stakeholders, shall actively participate in efforts to harmonize global specifications and metrics for data center energy and water efficiency.
 (i)Data center utilization metricThe Secretary, in collaboration with key stakeholders, shall facilitate in the development of an efficiency metric that measures the energy efficiency of a data center (including equipment and facilities).
 (j)Protection of proprietary informationThe Secretary and the Administrator shall not disclose any proprietary information or trade secrets provided by any individual or company for the purposes of carrying out this section or the programs and initiatives established under this section..
			Passed the House of Representatives January 10, 2017.Karen L. Haas,Clerk
